DETAILED ACTION
Claims 28-42 were filed with the Preliminary Amendment dated 03/30/2020.  Claims 1-27 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The substitute specification filed 03/30/2020 has been entered. 

Claim Objections
Claims objected to because of the following informalities:  
Claim 30, line 4: “the lower portion” lacks antecedent basis and should be replaced with “a lower portion”.
Claim 31, line 5: “the end cap side” lacks antecedent basis and should be replaced with “an end cap side”.
Claim 31, line 7: “the movement direction” lacks antecedent basis and should be replaced with “a movement direction”.
Claim 31, line 15: “the shafts” lacks antecedent basis and should be replaced with “shafts”.
Claim 31, line 16: “the power” lacks antecedent basis and should be replaced with “a power”.
Claim 33, line 9: “the guide” lacks antecedent basis and should be replaced with “a guide”.
Claim 33, line 10: “the valve handle gear” lacks antecedent basis and should be replaced with “a valve handle gear”.
Claim 33, line 12: “the first shaft” lacks antecedent basis and should be replaced with “a first shaft”.
Claim 33, line 13: “the fixing pin” lacks antecedent basis and should be replaced with “a fixing pin”.
Claim 35, line 5: “the spring” lacks antecedent basis and should be replaced with “a spring”.
Claim 35, line 5: “the other end” lacks antecedent basis and should be replaced with “another end”.
Claim 35, line 8: “the upper portion” lacks antecedent basis and should be replaced with “an upper portion”.
Claim 35, line 9: “the valve handle gear” lacks antecedent basis and should be replaced with “a valve handle gear”.
Claim 39, line 3: “the weight” lacks antecedent basis and should be replaced with “a weight”.
Claim 39, line 4: “the replacement time” lacks antecedent basis and should be replaced with “a replacement time”.
Claim 39, line 15: “the position” lacks antecedent basis and should be replaced with “a position”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Such claim limitation(s) is/are: 
Alarm means (claim 29)
Gasket automatic replacement means (claim 36)
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A high-pressure gas tank connection unit (claim 28);
A control unit (claim 28);
A valve handle unit (claim 30);
A movement part (claim 30);
Valve handle opening and closing unit (claim 32);
Rotation member (claim 33);
Elastic member (claim 33); and
Movement member (claim 37).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Allowable Subject Matter
Claims 28-42 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “a high-pressure gas tank connection unit for removing an end cap from the high- pressure gas tank elevated by the high-pressure gas tank lift and then automatically connecting a connector holder to a gas injection nozzle so as to control the flow of a gas; and a control unit installed in the cabinet so as to control the driving of the high-pressure gas tank connection unit, the high-pressure 
The closest prior art of reference are: KR1009855750000 discloses a system that includes a clamp and gearing with an indicator; JPH06265100A discloses a filling apparatus in which a cylinder as a protective cap; and US. Pat. No. 9,044,835 discloses a system to fasten a gas container valve.
None of the references cited teach or suggest the claimed subject matter, nor would it have been obvious to modify the references to arrive at the claimed subject matter without improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
This application is in condition for allowance except for the following formal matters: 
The claim objections set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753